Mason, J.,-
delivered the opinion of this court.
This was an action instituted by the appellee against the appellant, on a promissory note. To the admissibility of this note, as evidence, the defendant objected, but the court below overruled the objections, and permitted the note to be given to the jury. This ruling constitutes the first exception.
We must reverse this judgment upon this exception, if for no other reason, than that there is no evidence whatever in the exception, of the execution of the note by Reynolds the defendant. The objection, which seems to have been mainly relied upon by the defendant, to the admissibility of this note, was based upon the insufficiency or irregularity of the affidavit, which was resorted to, to supply the .omission of the stamp, as required by the act of 1844, ch. 280, sec. 8. Since the determination of this question in the circuit court, the act of *3211856, ch. 352, entitled “An act to reduce the taxes heretofore imposed by the authority of this State,” has been passed. The 4th section repeals the act of 1844, ch. 280, imposing the stamp duty, and the 5th section provides: “That all bills, notes or bonds, that have been drawn previous to the repeal of this act, and have not been stamped, shall be as good and valid as though they had been stamped, and all debts that have been created, where the proper vouchers are shown, shall be as valid in law as though the stamp act had never been passed.”
The passage of this act will relieve the case of all difficulty, upon a subsequent trial, upon the subject of the stamp, as now no stamp is necessary to render the note a valid instrument of evidence.
We further call the attention of the counsel below, to the condition of the record, without expressing any opinion upon the subject. It will be observed, that the writ appears to have been issued in the name of Furlong as plaintiff, while the declaration is drawn in the name of Roman. The statement of facts also refers to Homan as plaintiff. In this state of the case, it would be difficult to determine who was the owner or holder of the note pending the trial, or who was, in fact, the real plaintiff. Under such circumstances, (the note having been endorsed in full,) we could not, with any degree of certainty, apply the principles announced in the eases of Bowie, use of Ladd, vs. Duvall, 1 G. & J., 175, and Whiteford vs. Burckmyer & Adams, 1 Gill, 127. Upon this point, however, we wish to be understood as expressing no opinion, as the case now stands upon the record, but place the reversal of the judgment upon the ground alone, that the execution of the note has not been proved.

Judgment reversed and procedendo awarded.